Citation Nr: 1746244	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-38 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The claim was previously before the Board and was remanded for further development in September 2016 and expanded the Veteran's claim to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009).  For the reasons discussed below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and contends that his disorder was due to sexual assault during service and/or exposure to hostile military activity and combat in Vietnam.  Having reviewed the record, the Board finds that additional development is warranted for the following reasons.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 38 C.F.R. § 3.301(a).  The requirement for line of duty will not be met if it appears that, at the time the injury was suffered, the Veteran was confined under sentence of a civil court for a felony.  

In this case, the September 2016 Board decision remanded the claim and instructed the AOJ to adjudicate whether the Veteran's reported October 1962 sexual assault occurred in the line of duty.  A review of the record indicates that the AOJ did not make a line of duty determination.  Additionally, it does not appear that the AOJ tried to obtain relevant records from the FBI regarding the 1962 criminal charges that resulted in incarceration and the reported sexual assault.  Consequently, remand is warranted.  On remand, reasonable efforts should be made to obtain relevant records from the FBI consistent with the September 2016 remand directives.  Thereafter, the AOJ should make a line of duty determination in the first instance with consideration of the 1962 U.S. District Court of San Diego County criminal docket sheet and the lay statements provided by the Veteran and any other additional pertinent evidence.  

Further, in August 2017, a response from the JSRRC recommended additional research and suggested that the AOJ contact the Naval Criminal Investigative Service in Quantico, Virginia for additional information on the Veteran's reported covert operations.  The record does not indicate that the AOJ attempted to obtain records per the JSRRC's recommendation.  As such, remand is warranted for additional development.  The Naval Criminal Investigative Service in Quantico should be contacted for additional research and records relating to the reported covert operations and shore missions in Vietnam while the Veteran was stationed on the USS Coral Sea.

Finally, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claim.  

2.  Attempt to obtain from the FBI for any existing records regarding the criminal charges resulting in the Veteran's incarceration in October 1962.  All efforts should be documented in the record.

3.  Contact the Naval Criminal Investigative Service in Quantico, Virginia for any existing records relating to any of the Veteran's reported covert operations during service on the USS Coral Sea.  Consideration should be given to the Veteran's assertions that he participated in covert operations and shore missions in multiple locations from the 17th parallel to the Mekong Delta authorized by OPLAN 34A, MACV, ARVN Operations, including Flaming Dart, Open Arms, Market Time, and Rolling Thunder.  

4.  After completion of the above to the extent possible, make the following determinations:

a)  Whether the Veteran's reported October 1962 sexual assault occurred in the line of duty pursuant to 38 C.F.R. § 3.301.  Consideration should be given to the Veteran's lay statements and the 1962 U.S. District Court of San Diego County criminal docket sheet and any other pertinent records obtained.  

b)  Whether the Veteran was exposed to hostile military activity or combat exposure in Vietnam while station on the USS Coral Sea.  

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




